DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 3, “comprising tapered side” should read “comprising tapered sides”
Claim 15, line 9, “polygonal extruded” should read “polygonal extruded cylinder”
Claim 15, lines 4-5, “comprising tapered side” should read “comprising tapered sides”
Appropriate correction is required

Specification
The disclosure is objected to because of the following informalities: 
Reference character “101” has been used to designate both the “adapter” in Paragraph [0021], line 7, the “structure” in Paragraph [0021], line 9, and the “extruded cylinder” in Paragraph [0021], line 6. 
Reference character “102” has been used to designate both the “tapered sides” in Paragraph [0021], line 6, and the “flat side” in Paragraph [0021], line 7. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tapered sides” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both the flat sides of the extruded cylinder as shown in Figure 4 and the flat side of the adapter as shown in Figure 1B
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claims 1, and 15 recite the limitation “tapered sides.” it is not understood or shown clearly which part is tapered, and due to the numerous “102” references in Figures 1A, 1B, 2, 3, and 4 it is unclear which part is the tapered side. Therefore, the scope of the claim is indefinite. 
Claims 14, and 18 recite the limitation “deploy said satellite dispensers.” It is not understood how the satellite dispensers are to be deployed when Paragraph [0021], line 10, says “Satellite dispensers 104 is bolted to structure 101.” Therefore, the scope of the claim is indefinite. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (US 2021/0139168 A1), in view of Arulf et al. (US 2018/0327119 A1), and further in view of Apland et al. (US 2014/0131521 A1) hereinafter, Eaton, Arulf, and Apland. 
Regarding claim 1, as best understood in light of the 112 rejection above, Eaton discloses a launch vehicle dispenser attach structure (Figures 1 and 2, Paragraph [0001], lines 1-4), comprising a launch vehicle adapter (Figure 1, launch adapter 30); and an extruded cylinder (Figure 2, outermost side 36 of the payload adapter 24) comprising an essentially closed end (as seen in Annotated Figure 2 below), wherein said extruded cylinder connects to said launch vehicle adapter (as seen in Figure 1, the outermost side 36 of the payload adapter 24 is connected to the launch adapter 30), and wherein said closed end of said extruded cylinder provide mounting interfaces (as seen in Annotated Figure 1 and 2 below, the closed end of the outermost side 36 of the payload adapter 24 (extruded cylinder) provide mounting interfaces for connecting the primary adapter 22 and the secondary payload 26). 
However, Eaton does not appear to specifically disclose connecting satellite dispensers, and a polygonal extruded cylinder comprising tapered sides.  
Arulf, in the same field of endeavor, teaches a polygonal extruded cylinder (Figure 1, Paragraph [0054], lines 1-2) comprising tapered sides (as seen in Figure 1, and Paragraph [0027], lines 1-4; The dispenser can have a conical/polygonal shape). 
Note: Examiner notes that because the dispenser 1 in Figure 1 of the secondary reference can have a conical shape, then it would also be tapered. In addition, if the dispenser 1 is tapered, then it is inherent that the sides would also be tapered.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Eaton to incorporate the teachings of Arulf to provide an extruded cylinder that is polygonal with tapered sides. One of ordinary skill in the art would have been motivated to have a polygonal extruded cylinder to provide for a structure with 3 or more sides, so that more payloads can be attached to it. In addition, having the polygonal extruded cylinder have tapered sides would improve structural strength.
Apland, in the same field of endeavor, teaches connecting satellite dispensers (as seen in Figure 1, the satellite vehicles 110 (dispensers) are mounted to the support structure 120). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Apland to provide mounting interfaces for connecting satellite dispensers. One of ordinary skill in the art would have been motivated to make this modification to provide a more secure housing for the payload/satellite. 


    PNG
    media_image1.png
    454
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    543
    media_image2.png
    Greyscale

	
Regarding claim 2, which depends on claim 1, Eaton as modified discloses wherein said launch vehicle adapter has a conical structure (as seen in Annotated Figure 1 above, the launch adapter 30 has a conical structure). 

Regarding claim 3, which depends on claim 1, Eaton as modified discloses wherein each of said mounting interfaces present a flat side (as seen in Annotated Figure 2 above, each mounting interface has a flat side). 

Regarding claim 4, which depends on claim 1, Eaton as modified discloses wherein satellite dispensers have a rectangular structure (as seen in Figure 1, each secondary payload 26 has a rectangular structure).  

	Regarding claim 6, which depends on claim 1, Eaton as modified discloses wherein a mounting interface of said mounting interfaces comprises a separation ring (as seen in Figure 4, the payload adapter 24 has a forward ring 44 which is coupled to the primary payload 22 as seen in Figure 1; Paragraph [0028, lines 11-13). 

	Regarding claim 7, which depends on claim 6, Eaton as modified discloses wherein said separation ring connects a satellite (as seen in Figure 4, the payload adapter 24 has a forward ring 44 which is coupled to the primary payload 22 as seen in Figure 1; Paragraph [0028, lines 11-13). 
Note: The primary payload 22 in Figure 1 is a satellite (Paragraph [0025], lines 10-11). 
.
	Regarding claim 10, which depends on claim 6, Eaton as modified discloses wherein said separation ring locates between said launch vehicle adapter and a launch vehicle (as seen in Figures 1 and 4, the forward ring 44 is coupled to the payload adapter 24 and the primary payload 22, and the aft ring 48 is coupled to the payload adapter 24 the launch adapter 30; Paragraph [0028], lines 11-15). 

	Regarding claim 12, which depends on claim 1, Eaton as modified discloses wherein said polygonal extruded cylinder comprises holes (as seen in Figure 2, outermost side 36 of the payload adapter 24 has holes). 

Regarding claim 15, as best understood in light of the 112 rejection above, Eaton discloses a method of providing a launch vehicle dispenser attach structure (Figures 1 and 2, Paragraph [0001], lines 1-4), said method comprising steps of providing a launch vehicle adapter (Figure 1, launch adapter 30); and providing an extruded cylinder (Figure 2, outermost side 36 of the payload adapter 24)  comprising an essentially closed end (as seen in Annotated Figure 2 above); connecting said extruded cylinder to said launch vehicle adapter (as seen in Figure 1, the outermost side 36 of the payload adapter 24 is connected to the launch adapter 30); and providing mounting interfaces with said closed end of said extruded cylinder (as seen in Annotated Figure 1 and 2 below, the closed end of the outermost side 36 of the payload adapter 24 (extruded cylinder) provide mounting interfaces for connecting the primary adapter 22 and the secondary payload 26).  
However, Eaton does not appear to specifically disclose connecting satellite dispensers, and a polygonal extruded cylinder comprising tapered sides.  
Arulf, in the same field of endeavor, teaches a polygonal extruded cylinder (Figure 1, Paragraph [0054], lines 1-2) comprising tapered sides (as seen in Figure 1, and Paragraph [0027], lines 1-4; The dispenser can have a conical shape). 
Note: Examiner notes that because the dispenser 1 in Figure 1 of the secondary reference can have a conical shape, then it would also be tapered. In addition, if the dispenser 1 is tapered, then it is inherent that the sides would also be tapered. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Eaton to incorporate the teachings of Arulf to provide an extruded cylinder that is polygonal with tapered sides. One of ordinary skill in the art would have been motivated to have a polygonal extruded cylinder to provide for a structure with 3 or more sides, so that more payloads can be attached to it. In addition, having the polygonal extruded cylinder have tapered sides would improve structural strength.
Apland, in the same field of endeavor, teaches connecting satellite dispensers (as seen in Figure 1, the satellite vehicles 110 (dispensers) are mounted to the support structure 120). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Apland to provide mounting interfaces for connecting satellite dispensers. One of ordinary skill in the art would have been motivated to make this modification to provide a more secure housing for the payload/satellite. 

Regarding claim 16, which depends on claim 15, Eaton as modified discloses a separation ring at said a mounting interface of said mounting interfaces (as seen in Figure 4, the payload adapter 24 has a forward ring 44 which is coupled to the primary payload 22 as seen in Figure 1; Paragraph [0028, lines 11-13). 

	Regarding claim 19, which depends on claim 16, Eaton as modified discloses the method of claim 16, and further discloses connecting a satellite to separation ring (as seen in Figure 4, the payload adapter 24 has a forward ring 44 which is coupled to the primary payload 22 as seen in Figure 1; Paragraph [0028, lines 11-13). 
Note: The primary payload 22 in Figure 1 is a satellite (Paragraph [0025], lines 10-11). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Eaton as applied to claim 1 above, and further in view of in view of Davies et al. (US 2021/0139170 A1), hereinafter Davies. 
	Regarding claim 5, which depends on claim 1, Eaton as modified discloses the invention, but does not appear to specifically disclose wherein said satellite dispensers have a cylindrical structure. 
	However, Davies in the same field of endeavor, teaches wherein said satellite dispensers (Figure 6; satellite 10, Paragraph [0062], lines 1-6) have a cylindrical structure (as seen in Figures 1A and 6, the satellite dispensers 10 have a cylindrical structure). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Davies to provide a satellite dispenser with a cylindrical structure. One of ordinary skill in the art would have been motivated to make this modification to accommodate for different shaped satellites. 

Claims 8-9, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Eaton as applied to claims 1 and 15, and further in view of in view of Kametz et al. (US 2013/0233161), hereinafter Kametz. 
Regarding claim 8, which depends on claim 6, Eaton as modified discloses the invention, but does not appear to specifically disclose wherein said separation ring releases said satellite. 
However, Kametz in the same field of endeavor, teaches wherein a separation ring (Figure 1, separation ring 18, 20) releases said satellite (Figure 1, Paragraph [0024], lines 10-22). 
Note: The flight vehicle structure 10 in Figure 1 can be a satellite (Paragraph [0023], lines 6-9). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Kametz to provide a separation ring that releases the satellite. One of ordinary skill in the art would have been motivated to make this modification to provide for a launch vehicle with less weight between the satellite and the launch vehicle because there wouldn’t be as much structure between them. 

	Regarding claim 9, which depends on claim 8, Eaton as modified discloses the invention, but does not appear to specifically disclose a controller, wherein controller provides a signal to said separation ring to release said satellite. 
However, Kametz in the same field of endeavor, teaches a controller (Paragraph [0025], line 20, flight vehicle computer (not shown)), wherein controller provides a signal to said separation ring to release said satellite (Paragraph [0025], lines 17-24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Kametz to provide a control that provides signal to the separation ring to release the satellite. One of ordinary skill in the art would have been motivated to make this modification so that separation of the satellite and the launch vehicle can be controlled. 

Regarding claim 11, which depends on claim 10, Eaton as modified discloses wherein said separation ring permits said launch vehicle dispenser attach structure to be separated from said launch vehicle (as seen in Figures 1 and 4, the launch adapter (24) which houses the satellites, has a forward ring 44 which is coupled to the primary payload 22; Paragraph [0028], lines 11-15).
	Note: The secondary and primary payloads can be deployed from the payload adapter into orbit (Background, Paragraph [0002]). 
However, Eaton does not appear to specifically disclose wherein said separation of said launch vehicle dispenser attach structure from said launch vehicle transforms said launch vehicle dispenser attach structure into a free flying satellite. 
Kametz, in the same field of endeavor, teaches wherein said separation of said launch vehicle dispenser attach structure from said launch vehicle transforms said launch vehicle dispenser attach structure into a free flying satellite (as seen in Figure 1, once the separation ring 18 separates the intermediately stage 14 and the front nose portion 12, then the front nose portion 12 would be a free flying structure).
Note: The flight vehicle structure 10 in Figure 1 can be a satellite (Paragraph [0023], lines 6-9). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Kametz to provide a separation ring that separates the launch vehicle dispenser attach structure from the launch vehicle. One of ordinary skill in the art would have been motivated to make this modification to provide separation between the launch vehicle stages. 

Regarding claim 17, which depends on claim 16, Eaton as modified discloses providing said separation ring between said launch vehicle adapter and a launch vehicle (as seen in Figures 1 and 4, the forward ring 44 is coupled to the payload adapter 24 and the primary payload 22, and the aft ring 48 is coupled to the payload adapter 24 the launch adapter 30; Paragraph [0028], lines 11-15). 
However, Eaton does not appear to specifically disclose controlling said separation ring to separate said launch vehicle dispenser attach structure from said launch vehicle; and transforming said launch vehicle dispenser attach structure into a free flying satellite. 
Kametz, in the same field of endeavor, teaches controlling said separation ring (Figure 1, separation ring 18, 20) to separate said launch vehicle dispenser attach structure from said launch vehicle (Figure 1, Paragraph [0024], lines 10-22); and transforming said launch vehicle dispenser attach structure into a free flying satellite (as seen in Figure 1, once the separation ring 18 separates the intermediately stage 14 and the front nose portion 12, then the front nose portion 12 would be a free flying structure).
Note: The flight vehicle structure 10 in Figure 1 can be a satellite (Paragraph [0023], lines 6-9). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Kametz to provide a separation ring that separates the launch vehicle dispenser attach structure from launch vehicle and transforming said launch vehicle dispenser attach structure into a free flying satellite. One of ordinary skill in the art would have been motivated to make this modification, in order to release the satellite at the appropriate time. 

Regarding claim 20, which depends on claim 16, Eaton as modified discloses the method, but does not appear to specifically disclose a controller for providing a signal to said separation ring to release said satellite.  
However, Kametz in the same field of endeavor, teaches a controller (Paragraph [0025], line 20, flight vehicle computer (not shown)), for providing a signal to said separation ring to release said satellite (Paragraph [0025], lines 17-24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Kametz to provide a control that provides signal to the separation ring to release the satellite. One of ordinary skill in the art would have been motivated to make this modification so that separation of the satellite and the launch vehicle can be controlled. 

Claims 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Eaton as applied to claims 1 and 15, and further in view of in view of Harvey et al. (US 2016/0197394 A1), hereinafter Harvey. 
Regarding claim 13, which depends on claim 12, Eaton as modified discloses the invention, but does not appear to specifically disclose wherein holes allow cables to pass through, wherein said cables provide control and power needed to operate said satellite dispensers. 
However, Harvey in the same field of endeavor, teaches wherein holes allow cables to pass through (Figure 2; Paragraph [0032], lines 10-14), wherein said cables provide control (Figure 1, control board 70) and power needed to operate said satellite dispensers (Paragraph [0032], lines 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Harvey to provide holes, and cables passing through said holes to provide control and power needed to operate the satellite dispensers. One of ordinary skill in the art would have been motivated to make this modification for ease of connecting the dispensers to the structure itself. 

	Regarding claim 14, which depends on claim 13, as best understood in light of the 112 rejection above. Eaton as modified discloses the invention, but does not appear to specifically disclose a controller, wherein controller provides a signal to power and deploy said satellite dispensers. 
However, Harvey in the same field of endeavor, teaches a controller, wherein controller (Figure 1, control board 70) provides a signal to power and deploy said satellite dispensers (Paragraph [0032], lines 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Harvey to a controller that provides a signal to power the satellite dispensers. One of ordinary skill in the art would have been motivated to make this modification to provide control to the satellite dispensers. 

Regarding claim 18, which depends on claim 15, as best understood in light of the 112 rejection above. Eaton as modified discloses the method, but does not appear to specifically disclose a controller for providing a signal to power and deploy said satellite dispensers. 
However, Harvey in the same field of endeavor, teaches a controller, wherein controller (Figure 1, control board 70) for providing a signal to power and deploy said satellite dispensers (Paragraph [0032], lines 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eaton to incorporate the teachings of Harvey to a controller that provides a signal to power the satellite dispensers. One of ordinary skill in the art would have been motivated to make this modification to provide control to the satellite dispensers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Holemans et al. (US 2014/0319283 A1) teaches satellite dispensers. 
Robles et al. (US 9,567,109 B2) teaches deploying a space structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA ALEKSIC whose telephone number is (571)272-1659. The examiner can normally be reached Monday-Thursday 8:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEVENA ALEKSIC/Examiner, Art Unit 3647                                                                                                                                                                                                        


/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647